Citation Nr: 1738896	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-26 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to February 1960.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied a claim of service connection for a left ear hearing loss disability.  

In March 2013, the Veteran testified at a local RO hearing before a Decision Review Officer (DRO).  A transcript of that proceeding is of record.

In a December 2013 decision, the Board denied the Veteran's claim for service connection for a left ear hearing loss disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In an August 2014 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

The case was remanded by the Board to the RO in November 2014 and June 2015 for additional development of the record pursuant to the August 2014 Court order.  

In a September 2016 decision, the Board again denied the Veteran's claim of service connection for a left ear hearing loss disability.  The Veteran appealed the decision to the Court.  

While his claim was pending at the Court, the Veteran's attorney-representative before the Court, and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's September 2016 decision and remand the case to the Board for further development and readjudication.  In a June 2017 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the June 2017 Joint Motion for Remand (JMR), the parties agreed that the Board did not satisfy its duty to assist where it relied on an inadequate January 2015 VA medical opinion and September 2015 and February 2016 addendum opinions in denying the claim.  

In that opinion, the VA examiner referred to a January 1958 pre-enlistment audiogram which revealed normal hearing in the left ear; May 1958 audiometric findings revealing normal hearing in the left ear, and an October 1960 post-discharge examination revealing normal hearing in the left ear.  Comparing the January 1958 pre-enlistment audiological measurements to the October 1960 post-discharge audiological measurements, the examiner found "no shift in hearing."  Accordingly, the examiner concluded that there was no evidence of hearing loss or acoustic trauma (shift in hearing) that occurred during service and left ear hearing loss was not due to service.  

However, the parties to the JMR agreed that the above opinion was inadequate because it did not consider or reconcile the post-service August 2, 1960 audiometric evaluation, which was of record at the time the examiner provided the January 2015 medical opinion (and addendums).  The parties determined that the findings from the August 2, 1960 evaluation are relevant to the examiner's evaluation of the Veteran's post-discharge hearing loss, noting that the August 2, 1960 audiometric test appears to reveal a 5 dB drop at 500 Hz and a 10 dB drop at 1000 Hz from the pre-service January 1958 evaluation.  

Additionally, the parties also found the above medical opinion inadequate because the VA audiologist did not consider or reconcile the results of the Veteran's in-service April 30, 1958 audiometric evaluation, which was performed in service in response to the Veteran's concern about loss of hearing in the left ear due to the noise from gunfire.  This audiometric test revealed a 25 dB drop at 500 Hz, a 15 dB drop at 1000 Hz, and a 10 dB drop at 2000 Hz from the Veteran's pre-service January 1958 evaluation.  

A VA examiner providing a nexus opinion on hearing loss should consider and directly address any shifts of acuity thresholds found in the service treatment records even if the shifts do not amount to a hearing loss disability under 38 C.F.R. § 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 157-59 (1993).  

Accordingly, the parties agreed that the Board erred in relying on the January 2015 opinion and the September 2015 and February 2016 addendum opinions because they did not consider the April 1958 and August 1960 audiometric findings.  

Therefore, the JMR directs the Board to obtain a new VA examination or medical opinion to properly address whether the Veteran's left ear hearing loss can be attributed to his service in light of all of the evidence of record, including the April 1958 and August 1960 audiometric evaluations.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an addendum opinion from the VA examiner (audiologist) who provided the January 2015 opinion and September 2015 and February 2016 addendum opinions.  The electronic record and a copy of this Remand must be made available to the examiner.  If that examiner is unavailable, it is requested that another qualified examiner provide the opinion unless it is otherwise determined that the opinion cannot be provided without a new examination.  If so, the Veteran should be scheduled for one. 

After reviewing the complete record, including, but not limited to the Board's September 2016 decision, the June 2017 Joint Motion for Remand, and this remand, the examiner should address the following:

Provide an opinion as to the likely etiology of the Veteran's left ear hearing loss, including whether any current left ear hearing loss, as likely as not (a 50 percent or higher probability) had its onset during service, within the first post-service year, and/or is otherwise related to any injury or disease in service.  

Critically, the examiner must address and reconcile the findings from April 1958 and August 1960 (which show some threshold shifts) with the findings from the pre-service examination in January 1958, the findings in service from May 1958, and the post-service findings in October 1960 (which show no hearing loss for VA purposes).  In so doing, the examiner is asked to consider the Veteran's lay statements regarding in-service exposure to gunfire, and to address the significance, if any, of all of the threshold shifts in acuity found in the service treatment records and post-service treatment records, even if the shifts do not amount to a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




